Argued September 29, 1949.
This is an appeal by claimant from the revised decision of the Unemployment Compensation Board of Review dated December 16, 1947, disallowing unemployment compensation benefits.
On February 12, 1946, the Bureau of Employment and Unemployment Compensation (Department of Labor and Industry) disallowed appellant's claim for benefits for the then temporary disqualification period provided by the Act on the ground that his unemployment was due to a voluntary suspension of work resulting from an industrial dispute. See sections 402(d), 501 of the Act of December 5, 1936, P. L. (1937) 2897, as amended by the Act of May 29, 1945, P. L. 1145, 43 P. S. § 802, 821. On appeal by appellant the referee reversed the bureau and allowed the claim in his decision dated March 20, 1946. From the referee's decision the *Page 459 
bureau filed an appeal to the board on March 26, 1946.1
On September 13, 1946, the board reversed the decision of the referee and sustained the decision of the bureau which imposed the period of disqualification upon appellant. Appellant appealed to this Court, and on November 25, 1946, upon petition by the board the case was remanded for further consideration. The present appeal relates to the revised decision of the board.
The determinative question presented is whether the Bureau of Employment and Unemployment Compensation (Department of Labor and Industry) was authorized to appeal from the decision of the referee to the board. We are of the opinion that under MillsUnemployment Compensation Case (Department of Labor andIndustry v. Unemployment Compensation Board of Review), 362 Pa. 342,67 A.2d 114, the bureau was without authority to appeal from the decision of the referee to the board, and that the decision of the board under the circumstances is a nullity. The bureau was not a proper party to take the appeal, and in the absence of statutory authority its appeal was unauthorized.
The decision of the board is reversed, and the decision of the referee of March 20, 1946, is consequently the final decision of the board in this case. See section 502, supra,43 P. S. § 822.
1 On April 25, 1946, the Board of Review issued its notice of a hearing to be held on May 2, 1946, wherein it set forth: "The claim in the above case is before the Unemployment Compensation Board of Review by reason of appeal by the Bureau of Employment and Unemployment Compensation." The board has not asserted that appellant's claim was before it on its own motion from the decision of the referee. See sections 502, 504 of the Act of December 5, 1936, P. L. (1937) 2897, as amended by the Act of April 23, 1942, P. L. 60, 43 P. S. § 822, 824. *Page 460